Citation Nr: 1511928	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for post-operative residuals of broken nose with deviated nasal septum and history of nosebleed, effective January 27, 2010, to include the issue of whether the reduction to a noncompensable rating was proper.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a right shoulder disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Whether new and material evidence has been presented to reopen a claim for service connection for a low back disability. 

5.  Entitlement to service connection for a low back disability.

6.  Whether new and material evidence has been presented to reopen a claim for service connection for headaches. 

7.  Entitlement to service connection for headaches. 

8.  Whether new and material evidence has been presented to reopen a claim for service connection for gastritis. 

9.  Entitlement to service connection for gastritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the Veteran's rating for service connected post-operative residuals of broken nose with deviated nasal septum and history of nosebleed from 10 percent to a noncompensable rating, and declined to reopen the claims for service connection for a right shoulder disability, a low back disability, headaches, and gastritis.

By way of background, the Board notes that the Veteran's service connection claims for a right shoulder disability, a low back disability, headaches, and gastritis were originally denied in a December 1994 rating decision.  The Veteran was properly notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).

In January 2010, the Veteran submitted an application to reopen the claims, and in June 2010, the RO declined to reopen them.  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims for service connection for a right shoulder disability, a low back disability, headaches, and gastritis.  Accordingly, these issues have necessarily been restyled as ones for which new and material evidence is required to reopen the claims of service connection, as noted on the first page of this decision.  

In December 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The Board notes that during the hearing, the Veteran clarified that he was not seeking a total disability rating based on individual unemployability (TDIU).

The issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for a low back disability, entitlement to service connection for headaches, and entitlement to service connection for gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO granted service connection for post-operative residuals of broken nose with deviated nasal septum and history of nosebleed and assigned an initial 10 percent rating, effective August 31, 1994, under the criteria then in effect for rating deviation of nasal septum.

2.  Effective October 7, 1996, VA revised the criteria for evaluating disorders of the respiratory system, including deviation of nasal septum.

3.  In the June 2010 rating decision, the RO applied new criteria not previously used in making a reduction.

4.  The December 1994 rating decision denied the claim of entitlement to service connection for a right shoulder disability; the Veteran was properly notified of the adverse outcome in a January 1995 letter and he did not file a notice of disagreement to appeal the RO's decision.

5.  Evidence received since the December 1994 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right shoulder disability.

6.  The December 1994 rating decision denied the claim of entitlement to service connection for a low back disability; the Veteran was properly notified of the adverse outcome in a January 1995 letter and he did not file a notice of disagreement to appeal the RO's decision.

7.  Evidence received since the December 1994 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

8.  The December 1994 rating decision denied the claim of entitlement to service connection for headaches; the Veteran was properly notified of the adverse outcome in a January 1995 letter and he did not file a notice of disagreement to appeal the RO's decision.

9.  Evidence received since the December 1994 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for headaches.

10.  The December 1994 rating decision denied the claim of entitlement to service connection for gastritis; the Veteran was properly notified of the adverse outcome in a January 1995 letter and he did not file a notice of disagreement to appeal the RO's decision.

11.  Evidence received since the December 1994 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for gastritis.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision reducing the Veteran's rating for his service-connected post-operative residuals of broken nose with deviated nasal septum and history of nosebleed from 10 percent to a noncompensable rating, without compliance with the requirements set forth in 38 U.S.C.A. § 1155 (West 2014) renders the reduction void ab initio.

2.  The December 1994 rating decision denying service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

3.  New and material evidence has been received to reopen the service connection claim for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The December 1994 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

5.  New and material evidence has been received to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The December 1994 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

7.  New and material evidence has been received to reopen the service connection claim for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

8.  The December 1994 rating decision denying service connection for gastritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

9.  New and material evidence has been received to reopen the service connection claim for gastritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the Veteran's December 2014 Board hearing, he clarified that the restoration of a 10 percent rating for his post-operative residuals of broken nose with deviated nasal septum and history of nosebleed would satisfy his appeal as to that issue.  See hearing transcript, p. 17.  Accordingly, the Board's restoration of this rating represents a complete grant of the benefit sought.  

Additionally, in this decision the Board reopens the service connection claims for a right shoulder disability, a low back disability, headaches, and gastritis, and remands each of those claims for further development.  Therefore, as all issues decided herein are fully favorable to the Veteran, no discussion of VA's duties to notify and assist is necessary. 

Rating Restoration - Nose

In a December 1994 rating decision, the RO granted service connection for post-operative residuals of broken nose with deviated nasal septum and history of nosebleed and assigned a 10 percent rating pursuant to Diagnostic Code (DC) 6502, effective August 31, 1994.  The rating criteria for evaluating a deviated nasal septum in the VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 were revised effective October 7, 1996.  See 61 Fed. Reg. 46720 (1996).  The modified rating schedule changed the rating criteria for a deviated nasal septum under DC 6502 to more objective and precise criteria.  See id. 

The Veteran filed a claim for an increased rating for his service-connected post-operative residuals of broken nose with deviated nasal septum and history of nosebleed in January 2010.  He underwent a VA sinus examination in February 2010.  The examination showed the Veteran's deviated nasal septum was not manifested by complete obstruction of one nasal passage or by 50 percent obstruction of both nasal passages.  Based on this medical evidence, in June 2010 the RO reduced the rating from 10 percent to a noncompensable rating.  The June 2010 rating decision included discussion of the criteria for a 10 percent evaluation under the revised criteria of DC 6502 that became effective on October 7, 1996.  

The RO's application of new criteria to reduce the Veteran's rating from 10 percent to a noncompensable rating under the revised criteria set forth in DC 6502 is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).  The circumstances under which a disability evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155. 

As the RO improperly reduced the rating based on the new regulations for rating a deviated nasal septum instead of the regulations in effect at the time of the previously determined disability rating (similar to the RO's actions in Fugere), the Board finds that the reduction in this case is void ab initio.  The 10 percent rating is restored effective the date on which the reduction took effect, i.e., January 27, 2010. 

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claims to reopen were received in January 2010, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered and Additional Evidence

For each of the Veteran's service connection claims for a right shoulder disability, a low back disability, headaches, and gastritis, the evidence of record that was previously considered at the time of the December 1994 rating decision consisted solely of service treatment records.  The December 1994 rating decision denied all four claims on the basis that a current disability was not shown.

Regarding the claimed right shoulder disability, additional evidence presented since the December 1994 rating decision includes private medical records, with a February 2009 MRI report and diagnosis of supraspinatus tendinosis and partial tear of the superior aspect of the subscapularis tendon near the humeral insertion, as well as statements and hearing testimony from the Veteran and a December 2014 statement from the Veteran's wife describing his right shoulder symptoms in service and since service.    

As to the claimed low back disability, additional evidence presented since the December 1994 rating decision includes VA treatment records, private medical records including MRI reports of the lumbar spine from March 2004 and July 2011, an August 2011 VA examination report and medical opinion containing a diagnosis of degenerative disc disease of the lumbar spine, statements and hearing testimony from the Veteran and a December 2014 statement from the Veteran's wife describing his low back symptoms in service and since service. 

Regarding the claimed headaches, additional evidence presented since the December 1994 rating decision includes VA treatment records with a notation from November 2007 reflecting that the Veteran reported a history of headaches for the past 30 to 35 years, as well as statements and hearing testimony from the Veteran describing his headaches and migraines in service and since service.

As to the claimed gastritis, additional evidence presented since the December 1994 rating decision includes private medical records with a diagnosis of acute gastroenteritis in March 2007, VA treatment records with a diagnosis of gastroesophageal reflux disease (GERD) in November 2007 and reflecting that the Veteran was taking medication for this condition, as well as statements and hearing testimony from the Veteran and a December 2014 statement from the Veteran's wife describing his gastrointestinal symptoms in service and since service. 

Given that the additional evidence described above has not been previously considered and relates to an unestablished fact necessary to prove each of the claims on appeal (namely, the existence of a current disability and the relationship of the current disability to service), the evidence is both new and material.  


ORDER

Restoration of a 10 percent rating for service-connected post-operative residuals of broken nose with deviated nasal septum and history of nosebleed, effective January 27, 2010, is granted.

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim for service connection for a low back disability is reopened and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim for service connection for headaches is reopened and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim for service connection for gastritis is reopened and, to this extent only, the appeal is granted.  





REMAND

The Veteran has never been afforded VA examinations to address his claims for a right shoulder disability, gastritis, and headaches, and the August 2011 VA examination and opinion that addressed his low back disability was inadequate.  

As to the Veteran's claimed right shoulder disability, private treatment records include an MRI report showing neck pain radiating into the shoulders in April 2004, and show treatment for the right shoulder in December 2008.  They also reflect a diagnosis of supraspinatus tendinosis, partial tear of the superior aspect of the subscapularis tendon near the humeral insertion in February 2009.  The Veteran's service treatment records include a notation of right arm pain due to trauma from lifting steel metal beams in October 1984, at which time he was assessed with muscle strain, and also include a prior notation of right shoulder pain in September 1980 when the Veteran was a passenger involved in a motor vehicle accident.  At the Veteran's December 2014 Board hearing, he testified that his right shoulder worsened in 1990 during a time when he had been driving a tractor trailer in Germany, and that he had been in physical therapy for his right shoulder while in service.  He testified that since service, he had undergone three surgeries on his right shoulder by private providers.  In a December 2014 statement, the Veteran's wife referenced the September 1980 motor vehicle accident and reported that he had experienced shoulder problems since that time.  She also reported that when he returned from Germany in the 1990's, his shoulder worsened and he continued to have problems with his right shoulder to the present time.  

Given that the Veteran was diagnosed with supraspinatus tendinosis, partial tear of the superior aspect of the subscapularis tendon near the humeral insertion in February 2009, and given that the service treatment records document right shoulder pain and, in particular, the motor vehicle accident from September 1980, with the Veteran and his wife reporting his ongoing symptoms since service, a VA examination is required to determine whether the Veteran's current right shoulder disability is related to service or to any event of service origin. 

As to the claim for a low back disability, the Veteran was provided a VA spine examination in August 2011, at which time he was diagnosed with degenerative disc disease of the lumber spine.  Both private and VA treatments records show complaints of, and treatment for, the low back in November 1998, March 2004, and throughout 2007 and 2011.  The Veteran's service treatment records reflect treatment for the low back in September 1977 (with diagnosis of paravertebral muscle spasm), December 1977, May 1979, July 1979 (reflecting a three-month history of recurrent low back pain and diagnosis of lumbar myositis), and August 1990.  At the Veteran's December 2014 Board hearing, he testified that his low back problems began in service and continued throughout his period of active duty, as he often lifted heavy objects.  He reported that he received post-service treatment for his low back by a private provider, and that he did not receive VA treatment for this condition.  In a December 2014 statement, the Veteran's wife reported that the Veteran had experienced back problems from 1971 to the present.  

The VA medical opinion from August 2011 did not discuss the documented back problems in service, as discussed above.  Moreover, both the Veteran and his wife of 43 years have competently and credibly reported that the Veteran had experienced low back pain since service and that these symptoms continued to the present.  Therefore, a new VA examination is needed in order to provide an adequate medical opinion that acknowledges and discusses both the documented back complains in service and the competent and credible lay evidence of record.

As to the claim for headaches, a VA treatment record from November 2007 specifically states that the Veteran reported a history of headaches for the past 30 to 35 years.  The Veteran's service treatment records reflect the following: complaint of a pounding, constant headache in January 1972 after receiving a laceration to the top of the head, with post-trauma headaches assessed at that time, report of pain located behind both eyes in July 1972, complaint of headaches in November 1973 and April 1974, and complaints of headaches in March 1980, at which time the Veteran reported a history of being hit in the head in 1972 and stated that touching his head caused his right eye to hurt.  At the Veteran's December 2014 Board hearing, he testified that he began to get migraines after his sinus surgery in service, and that working on or near the flight line in service aggravated his headaches.  He reported that he continued to experience migraines approximately once a month.

Given the documented headaches in service and the Veteran's report of experiencing headaches and migraines since service, a VA examination is required to address this condition under VA's duty to assist.  Additionally, since the Veteran asserted at his Board hearing that his migraines were secondary to his service-connected nose disability, VA must also obtain a medical opinion addressing whether the Veteran's migraines were caused by or aggravated by his service-connected post-operative residuals of broken nose with deviated nasal septum and history of nosebleed. 

As to the reopened claim for gastritis, private medicals reflect that the Veteran was diagnosed with acute gastroenteritis in March 2007, and VA treatment records from November 2007 include a diagnosis of GERD and reflect that the Veteran was taking medication for his gastrointestinal condition.  The Veteran's service treatment records reflect the following: complaint of diarrhea in June 1972, diagnosis of mild gastroenteritis in July 1974, diagnosis of gastritis in April 1975 and June 1975, complaint of alternating diarrhea and constipation for one month in July 1975, diagnosis of gastroenteritis in March 1977 and April 1977, diagnosis of gastritis in March 1981, diagnoses of gastric spasm and gastroenteritis in July 1981, diagnosis of gastritis in March 1982, upper gastrointestinal series report from July 1983 noting findings compatible with gastric acid peptic disease, with a small ulcer suspected, diagnosis of possible reflux with a note to rule out recurrence of gastritis in March 1988, and a notation of intestinal problems for several weeks in April 1992.  The Veteran was discharged from service in December 1992.  

At the Veteran's December 2014 Board hearing, he testified that he first started experiencing gastrointestinal symptoms in 1972 in Korea, had ongoing gastrointestinal problems throughout his 22 years of active service, and that he had been taking medications to address this condition since the late 1990's.  The Veteran also reported that he was not receiving any VA treatment for this condition.  In a December 2014 statement, the Veteran's wife of 43 years reported that the Veteran first began having stomach problems in 1972 and that ever since service, he had continued to have several problems with his stomach.  

Given that the Veteran's service treatment records are replete with documented gastrointestinal problems and reflect consistent diagnoses of gastritis and gastroenteritis, a VA examination is required under VA's duty to assist in order to determine if any current disability is related to the well-documented history of this condition in service.  The Veteran should also be provided an opportunity to submit any outstanding private treatment records related to this condition, or to authorize VA to obtain those records, as the evidence currently of record does not appear to show the complete picture of his current gastrointestinal symptoms, as well as any symptoms he experienced between the time he left service in 1992 and the first indication of post-service treatment for this condition in 2007.   

Additionally, the Veteran has also referenced receiving private treatment for his right shoulder, low back, and headaches.  While the record currently contains some private medical records that pertain to these conditions, those records do not appear to be complete.  Therefore, the RO/AMC should request that the Veteran submit any outstanding, pertinent private treatment records pertaining to his low back, right shoulder, and headaches, or authorize VA to obtain such records on his behalf.  

The Veteran should also be invited to submit any additional lay evidence discussing the symptoms he experienced during and since service that relate to his right shoulder, low back, headaches, and/or gastritis.  The Board notes that the Veteran's wife's lay statement was received in December 2014.  

Finally, on remand, the RO/AMC should obtain any outstanding VA treatment records and associate them with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right shoulder disability, low back disability, headaches, and gastritis.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right shoulder symptoms, low back symptoms, headaches, and gastrointestinal symptoms.  He should be provided an appropriate amount of time to submit this evidence.

4.  After the above development has been completed, schedule the Veteran for a VA shoulder examination by an appropriate medical professional to address the Veteran's claimed right shoulder disability.  

The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently-diagnosed right shoulder disability had its onset in service or is otherwise related to service.

In forming this opinion, the examiner should address the following:

* September 1980 service treatment record noting right shoulder pain after the Veteran was a passenger involved in a motor vehicle accident.

* October 1984 service treatment record noting right arm pain due to trauma from lifting steel metal beams, at which time the Veteran was assessed with muscle strain. 

* April 2004 MRI report showing neck pain radiating into the shoulders. 

* February 2009 diagnosis of supraspinatus tendinosis, partial tear of the superior aspect of the subscapularis tendon near the humeral insertion. 

* December 2014 Board hearing testimony in which the Veteran reported that his right shoulder worsened in 1990 during a time when he had been driving a tractor trailer in Germany, and that he had been in physical therapy for his right shoulder in service.  

* December 2014 statement from the Veteran's wife referencing the September 1980 motor vehicle accident and reporting that the Veteran had experienced shoulder problems since that time.  She stated that when the Veteran returned from Germany in the 1990's, his shoulder worsened, and that he continued to have problems with his right shoulder since service.   
 
The examiner should provide an explanation for any opinion expressed, and should address any in-service and post-service right shoulder symptoms reported by the Veteran and his wife.
 
If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA spine examination by an appropriate medical professional to address the Veteran's claimed low back disability.  

The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently-diagnosed low back disability had its onset in service or is otherwise related to service.

In forming this opinion, the examiner should address the following:

o Service treatment records reflecting treatment for the low back in September 1977 (with diagnosis of paravertebral muscle spasm), December 1977, May 1979, July 1979 (reflecting a three-month history of recurrent low back pain and diagnosis of lumbar myositis), and August 1990.  

o Private and VA treatments records showing complaints of, and treatment for, the low back in November 1998, March 2004, and throughout 2007 and 2011.  

o December 2014 Board hearing testimony in which the Veteran competently and credibly testified that his low back problems began in service and continued throughout his period of active duty, as he often lifted heavy objects as part of his job duties. 

o December 2014 statement in which the Veteran's wife competently and credibly reported that the Veteran had experienced back problems from 1971 to the present. 

The examiner should provide an explanation for any opinion expressed, and should address any in-service and post-service low back symptoms reported by the Veteran and his wife.
 
If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed headaches.  

The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently-diagnosed headache and/or migraine disability had its onset in service or is otherwise directly related to service.

In forming this opinion, the examiner should address the following:

o January 1972 service treatment record reflecting complaint of a pounding, constant headache after receiving a laceration to the top of the head, with post-trauma headaches assessed.

o July 1972 service treatment record reflecting report of pain located behind both eyes. 

o November 1973 and April 1974 service treatment records documenting complaints of headaches. 

o March 1980 service treatment records reflecting complaints of headaches, at which time the Veteran reported a history of being hit in the head in 1972 and stated that touching his head caused his right eye to hurt. 

o November 2007 VA treatment note in which the Veteran reported a history of headaches for the past 30 to 35 years. 

o December 2014 Board hearing testimony in which the Veteran reported that working on or near the flight line in service aggravated his headaches, and that he continued to experience migraines to the present time, occurring approximately once a month.   
 
In addition, since the Veteran reported that he began to experience migraines after his sinus surgery in service, the examiner should also provide an opinion as to the following:

1)  Is it at least as likely as not that the Veteran's headaches and/or migraines were caused by his service connected post-operative residuals of broken nose with deviated nasal septum and history of nosebleed? 

2)  Is it at least as likely as not that the Veteran's headaches and/or migraines were aggravated by his service connected post-operative residuals of broken nose with deviated nasal septum and history of nosebleed?
 
The examiner should provide an explanation for any opinions expressed. 
 
If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed gastritis.  The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently-diagnosed gastrointestinal disability had its onset in service or is otherwise related to service.

In forming this opinion, the examiner should address the following:

* June 1972 service treatment record reflecting complaint of diarrhea.  

* July 1974 diagnosis of mild gastroenteritis in service. 

* April 1975 and June 1975 diagnoses of gastritis in service.

* July 1975 service treatment record reflecting complaint of alternating diarrhea and constipation for the past month.

* March 1977 and April 1977 diagnoses of gastroenteritis in service. 

* March 1981 diagnosis of gastritis in service.

* July 1981 diagnoses of gastric spasm and gastroenteritis in service. 

* March 1982 diagnosis of gastritis in service.

* July 1983 upper gastrointestinal series report noting findings compatible with gastric acid peptic disease, with a small ulcer suspected.

* March 1988 service treatment record reflecting diagnosis of possible reflux with a note to rule out recurrence of gastritis.

* April 1992 service treatment record noting intestinal problems for the past several weeks.

* March 2007 private record diagnosing acute gastroenteritis.  

* November 2007 VA treatment record containing a diagnosis of GERD and reflecting that the Veteran was taking medication for his gastrointestinal condition.  

* December 2014 Board hearing testimony in which the Veteran reported that he first started experiencing gastrointestinal symptoms in Korea in 1972, had ongoing gastrointestinal problems throughout his 22 years of active service, and had been taking medications to address this condition since the late 1990's.  

* December 2014 statement from the Veteran's wife of 43 years in which she reported that the Veteran first began having stomach problems in 1972, and that ever since service he had continued to have several problems with his stomach.  

The examiner should provide an explanation for any opinion expressed. 
 
If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


